       Case 2:20-cv-02400-JAM-KJN Document 20 Filed 08/13/21 Page 1 of 2



 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
 5                            EASTERN DISTRICT OF CALIFORNIA
 6
     MICHAEL SCHMIDT, on behalf of                   )   Case No.: 2:20-cv-02400-JAM-KJN
 7   himself and the Class and Collective            )
     members,                                        )   ORDER EXTENDING TIME TO FILE
 8                                                   )   DISPOSITIONAL DOCUMENTS
          Plaintiff,                                 )
 9                                                   )
          vs.                                        )   Judge: Honorable John A. Mendez
10                                                   )   Magistrate Judge: Honorable Kendall J.
   VISION SERVICE PLAN, VSP                          )
11 GLOBAL, INC., MARCHON                             )           Newman
   EYEWEAR, INC., VSP OPTICAL                        )
12 GROUP, INC., and EYEFINITY, INC.,                 )   Complaint filed: December 2, 2020
13        Defendants.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                       ORDER EXTENDING TIME TO FILE DISPOSITIONAL DOCUMENTS
                       Schmidt v. Vision Service Plan, et al.; Case No. 2:20-cv-02400-JAM-KJN
       Case 2:20-cv-02400-JAM-KJN Document 20 Filed 08/13/21 Page 2 of 2



 1
                                                 ORDER
 2

 3   Good cause appearing, it is hereby ORDERED that the deadline for filing
 4   dispositional documents set forth in the Court’s Order of July 22, 2021 (ECF 18) is
 5   hereby continued to December 13, 2021.
 6

 7   DATED: August 12, 2021                   /s/ John A. Mendez
 8                                            THE HONORABLE JOHN A. MENDEZ
 9                                            UNITED STATES DISTRICT COURT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         1
                    ORDER EXTENDING TIME TO FILE DISPOSITIONAL DOCUMENTS
                    Schmidt v. Vision Service Plan, et al.; Case No. 2:20-cv-02400-JAM-KJN
